Citation Nr: 1644895	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease, strain, and intervertebral disc syndrome (IDVS) of the lumbar spine.

2.  Entitlement to a separate compensable rating for right lower extremity radiculopathy prior to May 3, 2014.

3.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy after May 3, 2014.

4.  Entitlement to a separate compensable rating for left lower extremity radiculopathy prior to June 26, 2015.

5.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy after June 26, 2015.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from November 1998 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  That rating decision revised Veteran's service-connected lumbar disability, which was initially characterized as a low back strain, to also include degenerative joint disease and radicular symptoms of the lower extremities.  A single 20 percent evaluation was assigned under Diagnostic Code 5010-5243.

The Veteran was awarded a separate 10 percent rating for right lower extremity radiculopathy effective May 3, 2014 (see August 2014 rating decision), as well as a separate 10 percent rating for left lower extremity radiculopathy effective June 26, 2015 (see September 2015 rating decision).  The Veteran's lumbar spine disability, which remained evaluated as 20 percent disabling, was also revised to include IVDS.  See September 2015 rating decision.

The General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  Thus, the separate ratings for neurological manifestations in the lower extremities are part and parcel of the underlying claim for an increased rating for the spine and will be considered throughout the entire appeal period.

The Veteran testified at a video-conference hearing before the undersigned in June 2016.  A transcript of that hearing has been associated with the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS).  

The issues of (1) entitlement to a disability rating in excess of 40 percent for degenerative joint disease, strain, and IVDS of the lumbar spine; (2) entitlement to a separate compensable rating for right lower extremity radiculopathy prior to May 3, 2014; (3) entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy after May 3, 2014; (4) entitlement to a separate compensable rating for left lower extremity radiculopathy prior to June 26, 2015; and (5) entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy after June 26, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by symptoms of pain and flare-ups that result in functional impairment more nearly approximating limited flexion of the thoracolumbar spine to 30 degrees or less.


CONCLUSION OF LAW

Throughout the entire period on appeal, the criteria for a disability rating of 40 percent for degenerative joint disease, strain, and IVDS of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5243 (2015).   [Please note that this is not a complete adjudication of the Veteran's increased rating claim for the lumbar spine; the issue of whether the Veteran is entitled to a disability rating in excess of 40 percent for degenerative joint disease, strain, and IVDS of the lumbar spine has been bifurcated, remains in appellate status, and will be addressed below in the Remand portion of this decision.]


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating for the Spine

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The U. S. Court of Appeals for Veterans Claims (Court or CAVC) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As noted above, in order to receive the next higher 40 percent for limited motion of the spine, the evidence must show that the Veteran's lumbar spine disability more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, the Veteran has provided testimony that he experienced frequent flare-ups of his lumbar spine disability that severely restricted his range of motion.  See Board Hearing Transcript at p. 7. 

The Veteran's reports are consistent with other evidence of record.  For instance, during the August 2015 VA examination, the examiner confirmed "[p]ain noted on exam and causes functional loss."  However, the degree of additional functional loss could not be more definitively quantified by the VA examiner, who further stated:

Per patient history, pain, weakness, fatigability or incoordination
could significantly limit functional ability during flare-ups or when
the joint is used repeatedly over time. However I am unable to
quantify the degree of reduced range of motion during the flare-ups
because I don't observe them, and the patient's description is a
widely variable estimate and also depends on subjective factors such
as individual pain tolerance. It would be speculation for me to
quantify an additional range of motion loss that might occur during
flare-ups or repeated use.

Range of motion testing by a private examiner in May 2013, which considered "pain, fatigue, weakness, and decreased endurance on repeat testing" and was made "after initial and after three repetitions with notation of additional losses," suggested lumbar flexion to only 20 degrees.  See May 2013 Dr. C. B. examination report.  This supports the Veteran's statements of additional functional loss due to pain and flare-ups in support of a higher rating.  Moreover, as 

Given the fact that the Veteran experiences pain during flare-ups that results in what he described as severely restricted motion, the Board finds he meets the criteria for a higher disability rating.  In this regard, his pain is found to impair his functioning to the degree required to more closely approximate a higher rating of 40 percent for the lumbar spine under the tenets set forth in DeLuca and Mitchell.  Therefore, a higher rating of 40 percent is granted. 

The Board notes that its decision herein constitutes only a partial grant of the benefits sought on appeal.  An appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, because the award of a 40 percent rating for the lumbar spine is less than the maximum benefit being sought by the Veteran, the issue of entitlement to an initial disability rating in excess of 40 percent for degenerative joint disease, strain, and IVDS of the lumbar spine remains in controversy and will be addressed in the Remand section below.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record as part and parcel of the current appeal, nor has the Veteran argued that he is unable to find or maintain substantially gainful employment due to his back and associated radiculopathy.  Rather, during the June 2016 hearing, the Veteran testified that he was working as a "private manager."  Therefore, at this juncture, further consideration of TDIU is not warranted in conjunction with his increased rating claims.  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (stating that VA must consider whether a TDIU is warranted whenever a pro se claimant seeks a higher disability rating and submits "cogent evidence of unemployability," regardless of whether the claimant specifically requests a TDIU).


ORDER

A disability rating of 40 percent for degenerative joint disease, strain, and IVDS of the lumbar spine is granted.


REMAND

With respect to the remaining issues on appeal- (1) entitlement to a disability rating in excess of 40 percent for degenerative joint disease, strain, and IVDS of the lumbar spine; (2) entitlement to a separate compensable rating for right lower extremity radiculopathy prior to May 3, 2014; (3) entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy after May 3, 2014; (4) entitlement to a separate compensable rating for left lower extremity radiculopathy prior to June 26, 2015; and (5) entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy after June 26, 2015-a remand is necessary for additional development.

1.  Supplemental Statement of the Case

The Veteran was last provided with a Supplemental Statement of the Case in October 2012, more than four years ago.  Since that time, the RO obtained new VA examinations of the spine and numerous VA treatment records that are not subject to a waiver of AOJ review.  This information, which was received prior to certification of the appeal to the Board and is relevant to the multiple issues on appeal, necessitates remand for the issuance of a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2015) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a Supplemental Statement of the Case)).  The Board acknowledges that the RO issued a rating decisions in August 2014 and September 2015 readjudicating issues on appeal, but a rating decision serves a different purpose than that of a Supplemental Statement of the Case.  Thus, a remand is necessary to correct this due process deficiency.

II.  VA Treatment Records

Also, the Veteran testified at the June 2016 hearing that he was continuing to receive VA treatment, including having last been seen earlier that same month.  See Board Hearing Transcript at p. 8.  Currently, the claims file only contains VA treatment records through March 2015.  Accordingly, to the extent that the Veteran received VA treatment for any of the disabilities on appeal since March 2015, these treatment records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

III.  Private Treatment Records

At the June 2016 hearing, the Veteran also made the Board aware of outstanding private treatment records that are potentially relevant to the Veteran's rating for the spine.  The Veteran indicated that he was seen in the Emergency Room at a private hospital twice for flare-ups.  Accordingly, on remand, the Veteran is requested to provide his consent and authorization for VA to obtain these potentially relevant private treatment records.

IV.  New VA Examination of Spine and Neurological Manifestations

Finally, the Veteran also testified as to flare-ups and worsening of back and neurological symptoms since the last August 2015 VA examination.  See e.g. Board Hearing Transcript at p. 5-6 (describing additional bowel and bladder impairment), 10 (describing an overall increase in severity since the last examination).  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); c.f. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time'" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Because the evidence indicates that his lumbar spine disability and radiculopathy have increased in severity since the most recent VA examination, a new examination should be conducted on remand.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated from March 2015 through the present.

2.  Ask the Veteran to authorize VA to obtain records of treatment from the private hospital where he received Emergency Room treatment for flare-ups and any other places where he may have received treatment for the back disability or associated neurologic impairment.  After obtaining any necessary consent and authorization from the Veteran, obtain private treatment records from this facility.

3.  Schedule the Veteran for spine and nerve VA examinations to determine the severity of his service-connected lumbar spine disorder, as well as any associated neurological manifestations.  The claims file must be provided to and reviewed by the examiner.

(a) The examiner must state whether there is unfavorable ankylosis of any segments of the spine; 


(b) All neurologic symptomatology associated with the back disability should be noted; including findings related to radiculopathy of the lower extremities, and any indicated diagnostic tests should be accomplished; and

(c) The examiner should also indicate whether the Veteran has any impairment of bladder or bowel function as a result of his service-connected low back disability, and any indicated diagnostic tests should be accomplished.  The examiner should take note of the Veteran's description of urinary incontinence and constipation during the June 2016 Board Hearing.  See Transcript, including at p. 5-6. 

All opinions should be supported by reasons.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation and whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is evidence, which if obtained, would permit the necessary opinion to be provided.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (considering all evidence added to the record since the October 2012 Supplemental Statement of the Case).  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


